NOT DESIGNATED FOR PUBLICATION

                                            No. 123,286

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                  KAJUAN MICHAEL JACKSON,
                                         Appellant.


                                  MEMORANDUM OPINION

       Appeal from Atchison District Court; ROBERT J. BEDNAR, judge. Opinion filed September 17,
2021. Affirmed.


       Hope E. Faflick Reynolds, of Kansas Appellate Defender Office, for appellant.


       Sherri L. Becker, county attorney, and Derek Schmidt, attorney general, for appellee.


Before HILL, P.J., ATCHESON and WARNER, JJ.


       PER CURIAM: After being sentenced on three felonies, Defendant Kajuan Michael
Jackson filed a motion in the Atchison County District Court to withdraw his plea to
criminal possession of a firearm. The district court ruled that Jackson established no
manifest injustice warranting withdrawal of the plea. On appeal, Jackson argues, as he
did in the district court, he should be allowed to withdraw the plea because he was not
informed he could be charged with a federal crime for having the firearm. We find
federal prosecution under the dual sovereign doctrine to be analogous to a collateral
consequence that does not support withdrawing a plea after sentencing and, therefore,
affirm the district court.

                                                   1
       The Atchison County Attorney charged Jackson with a slew of offenses including
six felonies. Through his lawyer, Jackson worked out an arrangement under which he
pleaded guilty to fleeing or attempting to elude a police officer, possession of
methamphetamine, and criminal possession of a firearm by a convicted felon—all
felonies—and the State agreed to dismiss the other charges. Jackson was a convicted
felon and had a handgun in violation of K.S.A. 2020 Supp. 21-6304. The district court
imposed concurrent sentences on Jackson in July 2020 with a controlling 40-month term
of incarceration for the methamphetamine conviction.


       Three weeks later, Jackson filed a motion to withdraw his plea to the charge for
criminal possession. He argued he should be allowed to do so because the district court
had not advised him either at the plea hearing or the sentencing hearing that he could be
charged in the United States District Court for a federal crime based on the same facts,
i.e., his possession of the handgun as a convicted felon. The district court promptly held a
hearing on Jackson's motion and denied his request. Jackson has appealed.


       A defendant seeking to withdraw a plea after sentencing must show relief is
necessary to correct "manifest injustice." K.S.A. 2020 Supp. 22-3210(d)(2). Manifest
injustice has been described as something obviously unfair or shocking to the conscience.
State v. Kelly, 291 Kan. 868, Syl. ¶ 3, 248 P.3d 1282 (2011). An appellate court will not
disturb a district court's denial of a motion to withdraw a plea after sentencing unless the
defendant establishes an abuse of discretion. State v. Woodward, 288 Kan. 297, 299, 202
P.3d 15 (2009). A district court exceeds that discretion if it rules in a way no reasonable
judicial officer would under the circumstances, if it ignores controlling facts or relies on
unproven factual representations, or if it acts outside the legal framework appropriate to
the issue. See State v. Darrah, 309 Kan. 1222, 1227, 442 P.3d 1049 (2019); State v.
Ward, 292 Kan. 541, Syl. ¶ 3, 256 P.3d 801 (2011).




                                              2
       Here, as we have said, Jackson argues that the district court's failure to tell him he
could be prosecuted in federal court for possession of a firearm notwithstanding his plea
to a like charge under K.S.A. 2020 Supp. 21-6304 rises to the level of manifest injustice.
We disagree. As Jackson has framed the issue on appeal, we cannot tell if he has been
charged in federal court or simply faces the abstract possibility of being charged. Either
way, however, his argument fails.


       In accepting pleas from criminal defendants, district courts have no legal duty or
obligation to inform them of collateral consequences of the plea. State v. Moody, 282
Kan. 181, 194, 144 P.3d 612 (2006); State v. Sedillos, 279 Kan. 777, 787, 112 P.3d 854
(2005). The Kansas Supreme Court has characterized a direct consequence of a plea as
"'a definite, immediate, and largely automatic result.'" Moody, 282 Kan. at 195 (quoting
In re J.C., 260 Kan. 851, 857, 925 P.2d 415 [1996]). Conversely, collateral consequences
are remote or uncertain and typically arise from independent actions of another
government agency or actor. See United States v. Youngs, 687 F.3d 56, 60-61 (2d Cir.
2012); 21 Am. Jur. 2d, Criminal Law § 599 (comparing direct and collateral
consequences resulting from plea to criminal charge). Over the years, the Kansas
appellate courts have identified examples of collateral consequences a defendant need not
be informed of during a plea hearing. See State v. Schaefer, 305 Kan. 581, 592, 385 P.3d
918 (2016) (finding possibility of involuntary civil commitment under the Kansas
Sexually Violent Predator Act collateral consequence under specific facts of case);
Sedillos, 279 Kan. at 787-88 (that plea and resulting conviction might be used to enhance
sentence for later crime collateral consequence); City of Ottawa v. Lester, 16 Kan. App.
2d 244, 248, 822 P.2d 72 (1991) (possible suspension of driving privileges collateral
consequence); State v. Cox, 16 Kan. App. 2d 128, 130-31, 819 P.2d 1241 (1991) (parole
restrictions and loss rights to vote, serve on jury, and hold public office collateral
consequences).




                                               3
       A district court has a statutory duty to inform a defendant pleading to a felony of
"the consequences of the plea," including the maximum penalty that might be imposed.
K.S.A. 2020 Supp. 22-3210(a)(2). The duty also has a substantial constitutional overlay.
See Boykin v. Alabama, 395 U.S. 238, 243-44, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969);
State v. Valladarez, 288 Kan. 671, 681-82, 206 P.3d 879 (2009) (recognizing due process
implications in entering a voluntary and informed plea). As we have explained, the
obligation does not extend to the myriad collateral consequences that may follow a plea.
Moody, 282 Kan. at 194-95.


       What Jackson asserts here is really neither a direct nor a collateral consequence of
his plea to the Kansas firearms charge. Jackson could be charged in federal court with a
federal firearms crime regardless of whether he was charged or convicted in state court
for violating K.S.A. 2020 Supp. 21-6304 based on the same set of facts. Under the dual
sovereign doctrine, prosecution of a defendant to judgment on state charges does not
interpose a double jeopardy bar to a prosecution in federal court for similar federal crimes
arising from the same criminal episode. Gamble v. United States, 587 U.S. ___, 139 S.
Ct. 1960, 1963-64, 204 L. Ed. 2d 322 (2019); State v. Chatagnier, 27 Kan. App. 2d 307,
311, 3 P.3d 586 (2000). State and federal governments, as separate "sovereigns," may
independently pursue violations of their respective criminal codes arising from the same
set of facts.


       Given the dual sovereign doctrine, a federal prosecution would be legally
analogous to a collateral consequence and most certainly could not be considered a direct
consequence of Jackson's plea. Any federal prosecution of Jackson or a similarly situated
defendant would be remote and would depend on a decision of the United States
Attorney's office to bring federal charges in the United States District Court.


       Accordingly, the district court had no obligation to inform Jackson he might face
federal prosecution notwithstanding his plea. In turn, Jackson has not demonstrated an

                                             4
injustice, let alone a manifest injustice that would permit him to withdraw his guilty plea
to unlawful possession of a firearm in violation of K.S.A. 2020 Supp. 21-6304.


       Affirmed.




                                             5